ORDER

PER CURIAM.
Derrick Jones appeals the judgment and sentence entered upon his convictions for first-degree attempted robbery, second-degree murder, armed criminal action and kidnapping. In his sole point on appeal, Jones contends the trial court plainly erred in submitting a verdict-directing instruction on attempted robbery that varied from the Missouri Approved Instructions-Criminal and did not require the jury to find all of the elements for the object crime of first-degree robbery. For reasons stated in the Memorandum provided to the parties, we affirm. Rule 30.25(b).